Citation Nr: 9900744	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran had verified active duty in the Air Force from 
January 1951 to January 1955.

This case comes to the Board of Veterans Appeals (Board) 
from a December 1996 RO decision which denied service 
connection for bilateral hearing loss and tinnitus.  


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus which are attributable to exposure to acoustic 
trauma during his active military service, and he partly 
argues that such disabilities are due to training periods 
during his Air Force Reserve/Air National Guard service.

Initially, the Board notes that the veteran's service medical 
records appear to be incomplete.  Service medical records 
from the veteran's verified period of active duty (1951-1955) 
in the Air Force are associated with the file.  In his 
substantive appeal, the veteran asserted that he had two 
additional periods of active duty service, from October 1961 
to August 1962, and from May 1968 to October 1968, as well as 
service with the Air Force Reserve and the Air National 
Guard.  He submitted a Report of Separation and Record of 
Service dated in December 1988, and this document shows he 
retired from the Reserve that month and reflects additional 
periods of service in the Air Force, Air Force Reserve, and 
the Air National Guard of New York.  The Board finds that the 
RO should obtain verification of all periods of military 
service.

In his substantive appeal, the veteran also asserted that he 
underwent annual audiometric testing at Hancock Field, 
Syracuse, New York, as part of his Reserve/National Guard 
service; such records are not associated with the file.  The 
Board finds that the RO should attempt to obtain additional 
service medical records, including annual audiometric 
examinations, from any additional periods of military 
service.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain, from the 
appropriate service department office 
(National Personnel Records Center, 
Reserve and National Guard offices, 
etc.), the following:  (1) verification 
of all of the veteran's periods of 
military service, with specific dates of 
all periods of active duty, active duty 
for training, and inactive duty training; 
and (2) complete copies of all service 
medical records from his active duty, Air 
Force Reserve, and Air National Guard 
service. 

2.  Thereafter, the RO should review the 
claims for service connection for 
bilateral hearing loss and tinnitus.  If 
the claims remain denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
